DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2021 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Claims 3-4 are cancelled in the reply filed on 06/09/2021; claims 2, 8 were previously cancelled; claims 11-19 were previously withdrawn.
Claims 1, 5-6, 9-10 are amended in the reply filed on 06/09/2021. 
Claim 20 is newly added in the reply filed on 06/09/2021.
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by newly 
Applicant's remaining arguments filed 06/09/2021 have been fully considered but they are not persuasive. 
Regarding the 112 (f) interpretations, the impedance adjustment member interpretation is maintained. It is noted that as Applicant has used Examiner’s description, which is not the official term, and it appears the official terminology has not yet been found in the disclosure, Examiner will keep this interpretation on the record.
Due to the explanations above, Applicant’s arguments are rendered not persuasive.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Plasma source (antenna seal, antenna, and plasma power supply, para. [0063]) in claim 1.
Impedance adjustment member (appears to be a dielectric substance with ring shape, para. [0057]) in claims 1, 8, 9. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
Support device (support or electrostatic chuck, para. [0042]), in claims 1-10.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-7, 9-10, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein the controller controls the heater to raise the dielectric constant of the dielectric substance with ring shape to target dielectric constant as the amount of corrosion of the edge ring increases" in the last part of the claim. It is unclear how the controller can determine an increase in corrosion on its own in order to know when to control the heater, without some sort of sensor or measuring mechanism connected or coupled with it, thus the limitation is indefinite.   Appropriate clarification is requested.
Claim 20 recites the limitation "wherein the distance measurement sensor is an electric field intensity measurement device" in the claim.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret claim 20 to be dependent on 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 9, 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0281334 to Sasaki et al (“Sasaki”) in view of US 2002/0171994 to Grimard and further in view of US 2007/0224709 to Ogasawara.
Claim 1:    Sasaki discloses an apparatus for processing a substrate, the apparatus comprising: a support device (41 [electrostatic chuck apparatus], Fig. 5) configured to support the substrate in the processing space (para. [0059]), wherein the support device (41) comprises: a support (top of 41) on which the substrate is placed; an edge ring (21 [focus ring]) configured to surround the substrate placed on the support (see Fig. 5); an impedance adjustment member (23 [annular ceramic ring]) provided below the edge ring (see Fig. 5, para. [0045]); and a temperature adjustment member (25 [heater]) configured to variably adjust temperature of the impedance adjustment member (23) and mounted to and below the impedance adjustment member (23, see Fig. 5 and para. [0045] where 25 is disclosed as adhered to lower surface of 23); wherein the impedance adjustment member (23) is made of a material the dielectric constant of which varies largely according to temperature (it is interpreted that “largely” is any change in dielectric constant, and see para. [0051] where 23 is made of aluminum oxide or quartz).
However Sasaki does not explicitly discloses a process chamber having a processing space inside; a gas supply unit configured to supply a process gas into the processing space; and a plasma source configured to generate plasma from the process gas. Yet Sasaki discloses the support is in a plasma etching apparatus which would necessarily have a gas supply unit, chamber, and plasma source to perform as necessary (para. [0016], [0059]).
Grimard discloses an apparatus for processing a substrate, the apparatus comprising: a process chamber (110 [processing chamber], Fig. 4) having a processing space (inside 110) inside; a support device (116 [chuck]) configured to support the substrate (114 [wafer]) in the processing space (inside 110, see para. [0022]); a gas supply line (138 [gas panel], Fig. 1, similar embodiment) connected to the process chamber (110) and configured to supply a process gas into the processing space (see para. [0028]); and a plasma source (112 [antenna]) configured to generate plasma from the process gas (para. [0028]), for the purpose of improving deposition uniformity across the entire wafer during processing (para. [0058]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the chamber, gas supply unit, and plasma source as taught by Grimard with motivation to improve deposition uniformity across the entire wafer during processing.
The apparatus of Sasaki in view of Grimard discloses further comprising: a controller (26 [temperature controller], Fig. 5, Sasaki) configured to control the heater (25) to adjust the temperature of the dielectric substance with ring shape (23). It is noted that the dielectric constant is known as temperature dependent as an intrinsic property, and thus would necessarily increase with increase of the temperature control of the heater. 
However the apparatus of Sasaki in view of Grimard does not disclose (claim 1) wherein the controller controls the heater to raise the dielectric constant of the dielectric substance with ring shape to target dielectric constant as the amount of corrosion of the (claim 5) a distance measurement sensor connected to the controller and configured to calculate an amount of corrosion of the edge ring by measuring information of height change, volume change, or electric field change of the edge ring, and wherein the controller adjusts the temperature of the dielectric substance with ring shape to a temperature at which a target dielectric constant of the dielectric substance with ring shape is obtain by controlling the heater based on the information received from the distance measurement sensor.
Ogasawara teaches a controller (60 [process controller], Fig. 1) which based on the amount of abrasion of the focus ring (15) or variation of the plasma sheath formed over the focus ring (15) detected by a monitor (50 [sheath state detection unit] which is interpreted as a distance measurement sensor, para. [0057]) connected to the controller (60), and the monitor measures an amount of corrosion of the ring by measuring information of a height change (para. [0057]) or electric field change (para. [0062]), the controller (60) adjusts the DC voltage to be applied to the focus ring (15, para. [0060]), for the purpose of incidence of ions falling on the wafer can be controlled to be uniform, thus the in-surface uniformity of the processing shape of the wafer can be obtained (para. [0063]). It is noted that Ogasawara is teaching the concept of a controller controlling the power of a component based on the information received from the sensor regarding corrosion of the edge ring, as claimed, and Sasaki in view of Grimard already disclose all of the structure necessary to perform. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of a controller controlling the power of a component based on the information received from the sensor regarding corrosion of the edge ring as taught by Ogasawara, with motivation for incidence of ions falling on the wafer being controlled to be uniform, thus the in-surface uniformity of the processing shape of the wafer can be obtained.
Claims 2-4:  (Cancelled).
Claim 9:   The apparatus of Sasaki in view of Grimard does not explicitly disclose wherein the impedance adjustment member has the highest dielectric constant at a first temperature, an increasing dielectric constant with a temperature rise in a range below the first temperature, and a decreasing dielectric constant with a temperature rise in a range above the first temperature, and
wherein the controller controls the temperature adjustment member to raise the temperature of the impedance adjustment member in the range below the first temperature and lower the temperature of the impedance adjustment member in the range above the first temperature, when a amount of corrosion of the edge ring increases.
Yet Grimard discloses an impedance adjustment member (415, Grimard, Fig. 4), which has an intrinsic dielectric constant and can have its temperature changed by the temperature adjustment member (460), then the limitations “wherein the impedance adjustment member has the highest dielectric constant at a first temperature, an increasing dielectric constant with a temperature rise in a range below the first temperature, and a decreasing dielectric constant with a temperature rise in a range above MPEP 2114 II. 
Regarding the limitations “the controller controls the temperature adjustment member to raise the temperature of the impedance adjustment member in the range below the first temperature and lower the temperature of the impedance adjustment member in the range above the first temperature, when an amount of corrosion of the edge ring increases,” the structure is the controller (135 [controller], Fig. 1), edge ring (413), impedance adjustment member (415, Grimard, Fig. 4), and temperature adjustment member (460), which are capable to perform as necessary, to change temperature via the controller and power, and thereby change the temperature of the impedance adjustment member.  See also above case law for intended use. 
Claim 10:
Claim 20:   The apparatus of Sasaki in view of Grimard and Ogasawara discloses wherein the distance measurement sensor (50, Fig. 1, Ogasawara) is an electric field intensity measurement device (50) and is configured to calculate the amount of corrosion of the edge ring (15) by measuring the information of the electric field change of the edge ring (which occurs via plasma sheath change formed over the ring, para. [0063]). 
Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Grimard as applied to claims 1, 5, 9, 10, 20 above, and further in view of US 2002/0006678 to Inazumachi et al (“Inazumachi”). 
Claims 6 and 7:   The apparatus of Sasaki in view of Grimard discloses (claim 6) wherein the impedance adjustment member (23, Fig. 5, Sasaki) is formed of a dielectric substance (see para. [0051] where 23 is made from aluminum oxide, which is a dielectric).
However the apparatus of Sasaki in view of Grimard does not disclose (claim 6) the dielectric substance containing magnesium oxide; (claim 7) wherein the dielectric substance contains 10wt% to 50wt% of magnesium oxide.
Inazumachi discloses (claim 6) a dielectric substance (body, see para. [0055]) containing magnesium oxide (MgO, see para. [0055]); (claim 7) wherein the dielectric substance (body) contains 10wt% to 50wt% of magnesium oxide (see para. [0055] where it contains MgO up to 0.1 to 10% by weight, which touches the range as claimed) for the purpose of improving the plasma resistance (see para. [0055]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the substance being MgO and 
Claim 8: (Cancelled).
Claims 11-19: (Withdrawn).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718